Citation Nr: 1501503	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-27 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for dizziness and vertigo.

3.  Entitlement to a compensable evaluation for bilateral hearing loss, prior to June 20, 2011.

4.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss, since June 20, 2011.

5.  Entitlement to a compensable evaluation for Gilbert's Syndrome.

6.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1974 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from adverse decisions by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In a December 2009 decision, the RO denied service connection for vertigo, claimed as dizziness.  

In a September 2010 decision, a compensable evaluation for Gilbert's Syndrome was denied.  Additionally, the RO denied entitlement to an increased evaluation for hearing loss, continuing the currently assigned 0 percent evaluation.  Although this decision was issued within one year of a March 2010 decision reducing the evaluation for hearing loss form 10 percent to 0 percent, based on newly submitted evidence, such evidence is not material, as it does not raise any possibility of supporting a claim for increase.  (This is discussed further below.)  The Veteran's April 2010 submission is therefore considered a new claim for increased rating; he in fact referred to it as such in August 2010 correspondence.  The Board notes that although the Veteran initially objected to the proposal of a reduction, he has never filed a notice of disagreement to the actual final reduction, and has been amply put on notice that the propriety of the reduction is not on appeal.

In a November 2011 decision, the RO declined to reopen a previously denied claim of service connection for PTSD, and denied entitlement to TDIU.  The Board has recharacterized the claim with respect to a mental disorder; the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects competing diagnoses, such as depression, and these are included in the current appeal.

The Veteran testified at a November 2014 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

All issues save those related to evaluation of hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to June 20, 2011, repeated audiometric testing showed hearing of, at worst, level I on the right and level IV on the left.

3.  From June 20, 2011 to the present, bilateral hearing loss has been manifested by no worse than level V hearing in both the left and right ears.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss prior to June 20, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86 (2014).

2.  The criteria for an evaluation in excess of 20 percent for bilateral hearing loss since June 20, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A November 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although sent in connection with a prior claim, the letter establishes the Veteran's actual knowledge and notice of all elements of his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) (holding that actual knowledge of what is needed to substantiate a claim prior to adjudication by the Board provides a meaningful opportunity to participate in the adjudication process).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records, VA medical treatment records, and relevant private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been conducted; the examiners have made all necessary clinical findings, conducted necessary testing, and discussed functional impacts sufficiently to permit application of the rating schedule.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board notes that although the Veteran objected to the contract examiner at one point, citing unspecified difficulties, all examination findings, from multiple sources, appear consistent.  Further, he has not alleged worsening since his most recent examination.  No new, updated examination is necessary.

At the Veteran's November 2014 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As is discussed in greater detail below, the schedule takes into account the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85. 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  As is shown below, no exceptional pattern of hearing loss disability is present in this case.

Each ear is evaluated separately; however, if a hearing loss in one ear is not service-connected, that ear is considered to have an impairment level of I.  38 C.F.R. § 4.85(f).  Hearing loss here is service-connected in both ears. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.

A VA audio examination was conducted in December 2009.  This test, conducted prior to the period on appeal, serves to show the prior history of the disability.  The Veteran reported difficulty with hearing normal conversation, and the examiner felt the impact of hearing loss on the Veteran's normal occupation and daily activity would be moderate.  Testing revealed the following results:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


 
RIGHT
30
45
50
55
45
92
I
 
LEFT
30
60
60
60
53
88
II
 











When the hearing Levels I and II are combined using Table VII at 38 C.F.R. § 4.85, a 0 percent evaluation is assigned.

The next audiometry of record is dated in February 2010, by Dr. Lang, a private audiologist.  The Veteran submitted this test in April 2010, as part of the claim for increase under consideration here.  The examiner conducted a speech recognition test, but did not identify what word list was utilized.  If it was not the Maryland CNC test, the results are not valid for rating purposes.  38 C.F.R. § 4.85.  The Board observes, however, that even if the test is presumed to be the required one, the results do not warrant assignment of a compensable evaluation.  

The Veteran reported hearing conversational speech at normal volumes.  Mild to moderately severe sensorineural hearing loss was diagnosed based on the following audiometric testing:


HERTZ
Speech
Level

1000
2000
3000
4000
Avg


 
RIGHT
35
45
55
55
48
92
I
 
LEFT
35
65
65
65
58
80
IV
 











Level I and IV hearing acuity results in a 0 percent rating under 38 C.F.R. § 4.85.

A VA contract examination was conducted in June 2011.  The Veteran stated that he had a hearing aid, but it did not work.  He continued to have difficulty understanding conversation.  Testing showed:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


 
RIGHT
40
55
60
65
55
72
V
 
LEFT
45
70
70
75
65
68
V
 











Level V and Level V hearing acuity warrants assignment of a 20 percent rating under 38 C.F.R. § 4.85.

No further relevant evidence is associated with the claims file, nor has it been ide notified by the Veteran.  As is noted above, there is no allegation or indication of worsening of hearing since the most recent VA examination.

The mechanical application of the standards of 38 C.F.R. § 4.85 establishes that prior to June 20, 2011, no compensable evaluation was warranted for hearing loss.  The December 2009 and February 2010 testing both show that the objectively established hearing levels do not merit Schedular compensable ratings.  The fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While sympathetic to the Veteran's complaints, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case for the period of appeal prior to June 20, 2011.

By the same token, since that date, the testing does not show entitlement to an evaluation in excess of 20 percent.  The June 20, 2011, examination is the earliest date upon which entitlement to the increased evaluation is factually established.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims noted that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular Schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular Schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available Schedular evaluations for that service-connected disability are inadequate.  Second, if the Schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available Schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The veteran has consistently complained that his hearing loss causes difficulty in his daily life by making normal conversation difficult.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is fully contemplated by the currently assigned 20 percent rating.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A compensable evaluation for bilateral hearing loss prior to June 20, 2011, is denied.

An evaluation in excess of 20 percent for bilateral hearing loss since June 20, 2011, is denied.


REMAND

Acquired Psychiatric Disability

As is noted above, and as the Veteran argued at the November 2014 hearing, his claim includes all currently diagnosed psychiatric disorders, to include PTSD, depression, and/or an anxiety disorder.  Previously these conditions were addressed separately and all were denied in now-final decisions.  The Veteran has been afforded relevant notice with regard to substantiating his PTSD claim, to include what would constitute new and material evidence, but has not received such with respect to depression and anxiety, which were denied in an unappealed October 2005 rating decision.  That notice must be provided on remand.

At the November 2014 hearing, the Veteran reported that he was currently being treated by two different private providers, Dr. C. Rogers at Strength of Mind, and "Dr. Trunta" from "General Relations" for his psychiatric problems.  No records of such treatment have been associated with the claims file, and they are potentially relevant to the current claim.  Appropriate steps to secure these records must be taken on remand.

Dizziness and Vertigo, Gilbert's Syndrome

Updated VA examinations are required.  The Veteran has consistently reported symptoms he associates with Gilbert's Syndrome, to include fatigue and dizziness.  While he, as a layperson, is not competent to establish a relationship between the conditions, the record strongly infers a possible association.  Treatment records from service forward repeatedly show concurrent complaints of such when Gilbert's Syndrome is addressed.

The most recent, June 2011 VA contract examiner did state that fatigue has nothing to do with Gilbert's Syndrome, but he failed to provide a rationale for this statement, which is troubling in light of the circumstantial evidence of some relationship.  He did not address dizziness or vertigo at all.  On remand, the examiner must clearly identify those manifestations associated with Gilbert's Syndrome, and provide a discussion and rationale for eliminating others.

Further, the Board notes that complaints of dizziness began during service, and even if not related to Gilbert's Syndrome, there exists the possibility of some independent disability entity related to service which is responsible for current complaints.  On remand, an examiner must address this potential.

Finally, the Veteran and his representative in July 2011 contacted the RO and requested a copy of the curriculum vitae (CV) of the June 2011 VA examiner.  They asserted that when the Veteran had attempted to describe his alleged symptoms, the doctor would not listen and presented himself as an expert on Gilbert's Syndrome.  Public records, however, indicate he is a Family Medicine and Occupational Medicine specialist.  The Veteran's request is clearly aimed at establishing the competency of the examiner.  

Although the RO directed the Veteran to contact the doctor directly for such, the Board finds that ensuring receipt of the CV is, in this instance, subject to the duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.  The request is reasonable in light of the alleged assertion of the examiner and the apparent conflict with his officially recognized specialties, and imposes a minimal burden.  Accordingly, on remand a CV for Dr. Steve Swyden should be obtained and provided to the Veteran for review, as well as associated with the claims file.  Nohr v. McDonald, 2013-1321, 2014 WL 5471910 (Ct. Vet. App. Oct. 30, 2014).

TDIU

Consideration of TDIU is dependent upon weighing the impact of all service-connected disabilities upon a Veteran's ability to secure and follow substantially gainful employment.  That issue is therefore inextricably intertwined with the still-pending claims for service connection and increased evaluation.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Moreover, a claim for TDIU considers factors such as educational achievement, work history, and vocational training.  For convenience, such factors are addressed together on the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  It does not appear the Veteran has been provided this form.  On remand, such should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents with regard to reopening a previously denied claim of service connection for depression and anxiety.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private medical care providers who have seen him for any psychiatric problems.  Releases for Dr. C. Rogers at Strength of Mind, and "Dr. Trunta" from "General Relations" must be specifically requested.

Upon receipt of such, VA must take appropriate action to contact the providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Contact the Veteran and request that he complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which contains information important to his claim.

4.  Contact Dr. Steve Swyden of QTC Medical Services, the examiner who conducted the June 2011 compensation and pension examination, and direct him to submit a copy of his CV.  He should be requested to highlight his experience relevant to evaluation of Gilbert's Syndrome.

Upon receipt of such, associate it with the file and provide the Veteran and his representative a copy thereof.

5.  Schedule the Veteran for an appropriate VA examination(s) to assess the current status of service-connected Gilbert's Syndrome.  The examiner(s) must review the claims folder in conjunction with the examinations; if the examiner(s) do not have access to VBMS or Virtual VA, relevant records must be printed and provided for review.

The examiner must identify all current manifestations of Gilbert's Syndrome; any relationship to complaints of fatigue and dizziness must be specifically discussed.  The examiner(s) must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

If dizziness is not related to Gilbert's Syndrome, the examiner(s) must state whether there is currently any other disease or disability present manifesting as dizziness or vertigo, and if so, whether it is at least as likely as not such is caused or aggravated by military service.  The examiner must discuss whether current complaints are related to the complaints of dizziness in service.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


